DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The original set of claims and the current claims have support going back to parent application 14/541,643 filed on November 13, 2013.
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) 
Please see 37 CFR 1.55(j), 1.78(a)(6) and 1.78(d)(6) for requirements regarding statements provided by applicants in patent applications that contain or contained at any time a claim to a claimed invention as defined in paragraph (A) above.

Drawings
The drawings were received on 4/26/2021.  These drawings are accepted.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “second bone engagement feature” and “engagement features” in claim 24. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For examination purposes, the examiner will treat this limitation as being barbs, which is how the current invention describes these features. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20, 24 and their respective dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative how a plurality of engagement features extend along a length of the second bone engaging feature (as recited in Claims 20, 24). The claims and applicant’s response make it clear that applicant was referencing the embodiment as seen in Fig 20, where the second bone engaging features are made up of engagement features/barbs 125/120. It is then not clear how the barbs 125/120 extend along a length of the second bone engagement feature. It seems that the second bone engaging feature is made up of a plurality of engagement features/barbs 125/120 that just extend circumferentially. The other embodiment in Fig 1 has an elongated member having a plurality of barbs 35 along its length. As such it is not clear what applicant is trying to claim. Clarification is requested, the examiner will treat with art as best understood. 
Claims dependent off Claims 20, 24 are also rejected under 112(b) as being dependent off Claims 20, 24. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 20-21, 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coati US 2012/0172876.
Regarding Claim 20, Coati discloses an intramedullary device (Fig 1, 14) comprising:
a central bridge region (#5, Fig 1-3) having a longitudinal axis (axis along line “B” as seen in Fig 2), a first end (lower end of #5, Fig 1-3), and a second end (upper end of #5, Fig 1-3), wherein the central bridge region is cylindrical (as seen in Fig 1-4c, paragraph 49) and includes a cannulation (paragraph 49-51, Fig 3 where the cannulation receives #2) that extends along the longitudinal axis and defines a central space (space for #2, Fig 3, paragraph 49-51), and a cross-section of an outer portion of the central bridge region taken perpendicular to the longitudinal axis is substantially circular (as seen in Figs 4a-4c);
a first bone engaging feature (elements #7 near the first end) proximal to the first end of the central bridge region (Fig 1, 14), wherein the first bone engaging feature includes a plurality of barbs (#15, Fig 1, 5a-5c, 14) which, in an unbiased condition, flare outwardly (as seen in Fig 14) from the longitudinal axis of the central bridge region and which are capable of being elastically constrained to a constrained condition (paragraph 56 “totally hidden” and paragraph 57 “retractably housed”) such that the first end of the central bridge region may be advanced into a hole in a first bone fragment when the plurality of barbs are elastically constrained (paragraph 57), the plurality of barbs are 
wherein each of the plurality of barbs (#15 as seen in Fig 1, 5a-5d, 14) have an outermost surface (as seen in Fig 1, 5a-5b, 14), a width (width taken perpendicular to “B” as best seen in Fig 5b), a length (length along “B” as best seen in Fig 5b), a thickness (as seen in Fig 5a, thickness measured transverse to line “A”), a proximal end (Fig 5a-5b, end that is coupled to #16), and a distal end (free end of #15), and the width is substantially constant along a length of each of the plurality of barbs from the proximal end to the distal end (Figs 1, 5a-5d, 14 and as best seen in Fig 5b, the width is substantially constant); and
a second bone engaging feature (element #7 near the second end) proximal to the second end of the central bridge region, wherein the second bone engaging feature includes a plurality of engagement features  (#15) extending along a length of the second bone engaging feature (Fig 1, 5a-5d, 14 and see 112(b) rejection above where the examiner is treating this limitation to be what is shown in the Fig 20 of the application where there are a number of engagement feature/ barbs #15 extending about a circumference of the device, where Coati has the same configuration), and each of the plurality of engagement features includes an outer edge (outer edge of #15 at its free end, Fig 1, 5a-5d, 14) that is able to engage the bone (paragraph 57 “abutting and gripping”), 
wherein the intramedullary device comprises nitinol (paragraph 60).
It is noted that in an alternative interpretation of Coati, Fig 5a, 5d of Coati disclose shows a plurality of v-shaped engagement features or “teeth” (these teeth can 

Regarding Claim 21, Coati discloses wherein a wire (“guide wire” paragraph 50) is capable of being located in the central space of the cannulation of the central bridge region (paragraph 50).

Regarding Claim 32, Coati discloses wherein each of the plurality of barbs (#15) is curved (as seen in Fig 1, 5a, 5d, 14 where barbs #15 is bowed/arcuate).

Regarding Claim 33, Coati discloses the distal end (free end of #15) of each of the plurality of barbs (#15) is flat (as seen in Fig 15, 5d, fig below).

    PNG
    media_image1.png
    315
    447
    media_image1.png
    Greyscale

Claims 24, 26-28, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coati US 2012/0172876.
Claim 24,  Coati discloses an intramedullary device (Fig 1, 14) comprising:
a central bridge region (#5, Fig 1-3) having a longitudinal axis (axis along line “B” as seen in Fig 2), a first end (lower end of #5, Fig 1-3), and a second end (upper end of #5, Fig 1-3), wherein the central bridge region is cylindrical (as seen in Fig 1-4c, paragraph 49) and includes a cannulation (paragraph 49-51, Fig 3 where the cannulation receives #2) that extends along the longitudinal axis and defines a central space (space for #2, Fig 3, paragraph 49-51);
a first bone engaging feature (elements #7 near the first end) proximal to the first end of the central bridge region (Fig 1, 14), wherein the first bone engaging feature includes a plurality of barbs (#15, Fig 1, 5a-5c, 14) which, in an unbiased condition, flare outwardly (as seen in Fig 14) from the longitudinal axis of the central bridge region and which are capable of being elastically constrained to a constrained condition (paragraph 56 “totally hidden” and paragraph 57 “retractably housed”) such that the first end of the central bridge region may be advanced into a hole in a first bone fragment when the plurality of barbs are elastically constrained (paragraph 57), the plurality of barbs are prevented from being withdrawn from the hole in the first bone fragment when the plurality of barbs are not constrained (paragraph 57, “”abutting and gripping” Fig 14), 
wherein each of the plurality of barbs (#15 as seen in Fig 1, 5a-5d, 14) have an outermost surface (as seen in Fig 1, 5a-5b, 14), a width (width taken perpendicular to “B” as best seen in Fig 5b), a length (length along “B” as best seen in Fig 5b), a thickness (as seen in Fig 5a, thickness measured transverse to line “A”), a proximal end (Fig 5a-5b, end that is coupled to #16), and a distal end (free end of #15), and the width 
a second bone engaging feature (element #7 near the second end) proximal to the second end of the central bridge region, wherein the second bone engaging feature includes a plurality of engagement features (#15) extending along a length of the second bone engaging feature (Fig 1, 5a-5d, 14 and see 112(b) rejection above where the examiner is treating this limitation to be what is shown in the Fig 20 of the application where there are a number of engagement feature/ barbs #15 extending about a circumference of the device, where Coati has the same configuration).
It is noted that in an alternative interpretation of Coati, Fig 5a, 5d of Coati disclose shows a plurality of v-shaped engagement features or “teeth” (these teeth can also be considered smaller barbs) that extend along the distal length of #15.
Regarding Claim 26,  Coati discloses and each of the plurality of engagement features (#15) of the second bone engaging features includes an outer edge (outer edge of #15 at its free end, Fig 1, 5a-5d, 14) that is able to engage the bone (paragraph 57 “abutting and gripping”). It is noted that in the alternative interpretation of Coati, Fig 5a, 5d of Coati disclose shows a plurality of v-shaped engagement features or “teeth” (these teeth can also be considered smaller barbs) that extend along the distal length of #15, the outer edge of which forming the “v” shape and is able to engage bone (paragraph 57).

Claim 27,  Coati discloses wherein the intramedullary device comprises nitinol (paragraph 60).
Regarding Claim 28, Coati discloses wherein a wire (“guide wire” paragraph 50) can be located in the cannulated of the central bridge region (paragraph 50).
Regarding Claim 31, Coati discloses a cross-section of an outer portion of the central bridge region taken perpendicular to the longitudinal axis is substantially circular (as seen in Figs 4a-4c).

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See PTO 892 which shows other references that are similar to Figure 20 of the current invention, having cylindrical bodies with barbs extending therefrom. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773